 1
 2
 3
 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7   BANK OF AMERICA, N.A.                                    Case No. 2:16-cv-0409-KJD-BNW
 8                                               Plaintiff,                    ORDER
 9              v.
10   HARTRIDGE HOMEOWNERS
     ASSOCIATION, et al.,
11
                                              Defendants.
12
                Presently before the Court is Plaintiff’s Motion for Partial Summary Judgment (#51).
13
     Defendant Hartridge Homeowners Association (“Hartridge”) filed a response in opposition (#56)
14
     as did Defendant Saticoy Bay, LLC series 5528 Meridian Rain (“Saticoy Bay”) (#58) to which
15
     Plaintiff replied (#60/61).
16
                Also before the Court is Defendant Hartridge Homeowners Association’s Motion for
17
     Summary Judgment (#52) to which Defendant Absolute Collection Services, LLC filed a Joinder
18
     (#54). Bank of America filed a response in opposition (#59).
19
                Finally, before the Court is Defendant Saticoy Bay’s Motion for Summary Judgment
20
     (#53). Plaintiff Bank of America, N.A. (“BANA”) filed a response in opposition (#57) to which
21
     Saticoy Bay replied (#62).
22
     I. Facts
23
                Donnalee E. Dugay (“Borrower”) financed her property located at 5528 Meridian Rain
24
     Street, North Las Vegas, Nevada (“the Property”) with a $118,030 loan secured by a deed of
25
     trust. On or about July 7, 2014, the deed of trust was assigned to Plaintiff BANA.
26
                The Property is subject to and governed by the Declaration of Covenants, Conditions and
27
     Restrictions and Grant of Easements (“CC&Rs”) for Hartridge Homeowners Association.
28
 1   Eventually, Borrower defaulted on her obligation to pay assessments of approximately $76 per
 2   month under the CC&Rs to Hartridge. On October 30, 2013, Hartridge through its foreclosure
 3   agent, Defendant Absolute Collection Services (“ACS”), recorded notice of delinquent
 4   assessment lien. ACS recorded notice of default and election to sell on December 30, 2013. The
 5   notice stated that Borrower owed $2,155.33 plus costs and fees without specifying which part
 6   was the superpriority lien.
 7          On January 31, 2014, BANA’s counsel, Miles Bauer Bergstrom & Winters, LLP (“Miles
 8   Bauer”) offered to pay the superpriority lien and asked for a total. In response, ACS provided an
 9   account statement showing nine months of assessments and costs and fees totaling $2,484.35.
10   The statement did not indicate that they owed any maintenance or nuisance abatement charges.
11   Based on the ledger, BANA calculated the superpriority amount as $684.00 (nine months of
12   assessments) and tendered that amount by check to ACS on March 13, 2014. ACS received and
13   accepted the tender on behalf of Hartridge.
14          ACS proceeded with the foreclosure sale, because “ the Borrower and BANA failed to
15   continue paying assessments [after ACS accepted the tender].” At the foreclosure sale, ACS
16   circulated a bid sheet saying that the superpriority amount had been paid and the crier of the sale
17   announced that the superpriority amount had been paid. Foreclosure sale was conducted on June
18   17, 2014 and the foreclosure deed was recorded on June 19, 2014. Saticoy Bay purchased the
19   property for $10,100.00. The parties now disagree as to whether Hartridge’s foreclosure
20   extinguished BANA’s lien or whether Saticoy Bay purchased the property subject to the lien.
21   II. Standard for Summary Judgment
22          The purpose of summary judgment is to avoid unnecessary trials by disposing of
23   factually unsupported claims or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986);
24   Nw. Motorcycle Ass’n v. U.S. Dept. of Agric., 18 F.3d 1468, 1471 (9th Cir. 1994). It is available
25   only where the absence of material fact allows the Court to rule as a matter of law. Fed. R. Civ.
26   P. 56(a); Celotex, 477 U.S. at 322. Rule 56 outlines a burden shifting approach to summary
27   judgment. First, the moving party must demonstrate the absence of a genuine issue of material
28   fact. The burden then shifts to the nonmoving party to produce specific evidence of a genuine



                                                    -2-
 1   factual dispute for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587
 2   (1986). A genuine issue of fact exists where the evidence could allow “a reasonable jury [to]
 3   return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
 4   (1986). The Court views the evidence and draws all available inferences in the light most
 5   favorable to the nonmoving party. Kaiser Cement Corp. v. Fischbach & Moore, Inc., 793 F.2d
 6   1100, 1103 (9th Cir. 1986). Yet, to survive summary judgment, the nonmoving party must show
 7   more than “some metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586.
 8   III. Analysis
 9           Bank of America argues that its deed of trust survived Hartridge’s nonjudicial foreclosure
10   for four discrete reasons: (1) the bank tendered the superpriority portion of the HOA lien; (2) the
11   association foreclosed under an unconstitutional version of NRS § 116 and violated due process
12   as-applied; (3) the Supremacy Clause preempts NRS § 116; and (4) the sale was unfair and
13   should be equitably set aside under Shadow Canyon. Because the Court finds Bank of America’s
14   tender argument dispositive, it need not reach the bank’s other arguments. Hartridge and Saticoy
15   Bay, on the other hand, move for summary judgment on their quiet title claims. Saticoy Bay
16   seeks a declaration that Hartridge’s foreclosure extinguished both BANA’s and Borrower’s
17   interest in the property.
18           A. Tender
19           BANA argues that its tender of the superpriority portion of Hartridge’s lien before the
20   association’s foreclosure preserved its deed of trust from extinguishment. The bank’s argument
21   hinges on the check that Miles Bauer sent ACS after receiving the association’s notice of
22   foreclosure. In response to that notice, Miles Bauer contacted ACS and requested the
23   superpriority balance and offered to pay whatever that balance was. ACS responded with an
24   account statement that itemized all the outstanding fees on the property’s account. From that
25   statement, Miles Bauer calculated nine months of association assessments and remitted ACS a
26   check for that amount, $684.00. ACS accepted the tender and foreclosed on the subpriority lien
27   making it clear at the sale that the superpriority lien had been satisfied.
28



                                                      -3-
 1            The Nevada Supreme Court has confirmed that a party’s valid tender before foreclosure
 2   discharges an association’s superpriority lien and voids the foreclosure as to the tendering party’s
 3   deed of trust. Bank of America, N.A. v. SFR Invs. Pool 1, LLC, 427 P.3d 113, 121 (Nev. 2018)
 4   (“Diamond Spur”). Tender is “valid” if it is payment in full and unconditional, or with conditions
 5   that the tendering party has a right to request. Id. at 117–118. Diamond Spur presented facts
 6   nearly identical to these. There, Bank of America calculated nine months of assessments and
 7   tendered a check for that amount before foreclosure. The bank’s letter 1 to the association
 8   accompanying its tender included certain conditions, including a “paid-in-full” condition,
 9   whereby the association’s acceptance of tender would satisfy all of the bank’s financial
10   obligations to the association. Id. at 118. Unlike the present case, the association rejected the
11   check and foreclosed. The association argued that the bank’s tender was incomplete because it
12   did not include payment for nuisance and abatement fees and that the tender was impermissibly
13   conditional due to the paid-in-full language in the tender letter. Id. at 117–18.
14            The Nevada Supreme Court disagreed. It found that the bank’s tender was both “in-full”
15   and not impermissibly conditional. Payment in full, according to NRS § 116.3115, includes nine
16   months of unpaid assessments and nuisance and abatement fees, if such fees exist. Id. at 117.
17   Because there was no evidence that Bank of America owed nuisance and abatement fees, its
18   tender of nine months’ unpaid assessments constituted payment in full. Id. Likewise the tender
19   was not impermissibly conditional because Bank of America had a right to insist upon the
20   conditions it included in its tender. By tendering payment prior to the foreclosure, the bank
21   voided the association’s foreclosure as to the superpriority lien. The association, therefore, could
22   not convey the property free from Bank of America’s deed of trust, and any subsequent
23   purchaser took its interest subject to the bank’s. Id. at 121.
24            The facts here are extremely similar to Diamond Spur, and the result is the same. Miles
25   Bauer tendered the entire superpriority balance two years before Hartridge’s foreclosure. As
26   Diamond Spur made clear, the superpriority portion only includes up to nine months’
27
28            1
                Miles Bauer’s letter in Diamond Spur was extremely similar, if not identical, to the letter that it sent in the
     present action.


                                                               -4-
 1   assessments plus nuisance or abatement charges. There is no evidence that BANA owed
 2   nuisance or abatement fees here, so its failure to tender nuisance and abatement fees does not
 3   make its tender incomplete. BANA’s tender alone preserved its deed of trust. Coupled with
 4   ACS’s acceptance and declaration that the superpriority lien had been satisfied, Hartridge could
 5   not convey the property free of the bank’s deed of trust. Therefore, Saticoy Bay took its interest
 6   subject to BANA’s.
 7           Defendants argue that equity favors them when considering BANA’s tender. However,
 8   equity is not in consideration when deciding whether the sale is void, because the lien was
 9   satisfied by BANA’s tender. See, e.g., Diamond Spur, 427 P.3d at 120-21 (Nevada Supreme
10   Court did not balance equities). Saticoy Bay argues that BANA’s tender did not preserve its deed
11   of trust for several reasons, none of which are persuasive in light of Diamond Spur.
12           First, Saticoy Bay argues that Miles Bauer’s tender did not discharge Hartridge’s lien
13   because (1) the tender assigned an interest in BANA, which subordinated the bank’s interest to
14   the association’s and required recording; (2) the tender was impermissibly conditional; and (3)
15   the association’s rejection was in good faith. The Nevada Supreme Court has explicitly rejected
16   Saticoy Bay’s first two arguments, and the third has no basis in fact, because the tender was
17   accepted, not rejected.
18           Tender of a superpriority lien does not operate as an assignment, nor does it subrogate the
19   rights of the tendering party to the rights of the association. Diamond Spur, 427 P.3d at 119
20   citing NRS § 111.315. Tender of the superpriority lien “does not alienate, create, assign, or
21   surrender an interest in land.” Id. at 119. It preserves a pre-existing interest, which allows the
22   holder of the deed of trust to protect its legitimate interest and avoid foreclosure. Id. at 119–20.
23   Because tender is not an assignment of land, tender of the superpriority lien does not subrogate
24   the bank’s interest to the association’s interest. Similarly, because tender does not “alienate,
25   create, assign, or surrender” a property interest, the tendering party need not record its tender or
26   keep it good. Id. To the contrary, “after tendering the superpriority portion of an HOA lien to
27   preserve its interest as first deed of trust holder . . . a party need only be ready and willing to pay
28   to keep the tender good.” Id. at 121. It follows that § 116 does not require payment in cashier’s



                                                      -5-
 1   check or other guaranteed funds. See id. at 120–21, Chinatown St. Tr. v. Bank of America, N.A.,
 2   No. 74545-COA, 2018 WL 6609590 (Nev. Ct. App. Dec. 7, 2018).
 3          To the extent that Saticoy Bay absurdly suggests that the Nevada Supreme Court is
 4   wrong about its pronouncement of what the law is regarding equitable subrogation, this Court is
 5   unable to provide a remedy even if Saticoy Bay was right. This Court is bound by the Nevada
 6   Supreme Court’s interpretation of the applicability of equitable subrogation as it relates to NRS
 7   § 116. See Ticknor v. Choice Hotels Intern., Inc., 265 F.3d 931, 939 (9th Cir. 2001).
 8   Accordingly, the Court rejects Saticoy Bay’s argument that equitable subrogation prevented
 9   BANA from preserving its deed of trust through valid tender.
10          Likewise, the conditions included in Miles Bauer’s letter did not invalidate its tender. A
11   tendering party may only include conditions that it has a right to insist upon. Diamond Spur, 427
12   P.3d at 118. Acceptable conditions are limited to “receipt of full payment or a surrender of the
13   obligation.” Id. at 118 citing Heath v. L.E. Schwartz & Sons, Inc., 416 S.E.2d 113, 114–15 (Ga.
14   App. 1992). Here, Saticoy Bay takes issue with Miles Bauer’s payment-in-full language and
15   other alleged “false statements” in the tender letter. For example, Miles Bauer’s letter excerpted
16   several sections of NRS § 116 rather than quote the entire subsection of the statute. The letter
17   then states that the association’s acceptance of tender would be “an unconditional acceptance on
18   [the association’s] part of the facts state [t]herein.” Saticoy Bay argues that accepting tender
19   would mean it agreed with Miles Bauer’s incomplete statements of the law, which it did not.
20   However, none of the “false statements” that Saticoy Bay disputes were conditions of its
21   acceptance. They were merely excerpted statements of law or fact. The only condition included
22   in Miles Bauer’s letter was the paid-in-full condition that cured the bank’s financial obligations
23   to the association. Diamond Spur explicitly allowed such a condition. Therefore, Miles Bauer’s
24   tender letter was not impermissibly conditional.
25          In sum, BANA’s deed of trust survived Hartridge’s foreclosure sale because the bank’s
26   tender cured the superpriority lien balance before foreclosure. The sale was expressly made on
27   the subpriority lien. Therefore, SFR acquired the property subject to BANA’s existing deed of
28



                                                     -6-
 1   trust. The Court, therefore, grants Plaintiff Bank of America’s motion and declares that its deed
 2   of trust still encumbers the property. 2
 3            B. Saticoy Bay’s Counterclaims
 4            Saticoy Bay filed counterclaims seeking to quiet title against BANA. Having found that
 5   BANA’s tender cured the superpriority lien before Hartridge’s foreclosure sale, Saticoy Bay
 6   purchased the property subject to BANA’s lien. Accordingly, Saticoy Bay’s claims for relief
 7   must be dismissed with prejudice.
 8            C. BANA’s Remaining Wrongful Foreclosure and Breach of NRS § 116 Claims
 9            After granting BANA’s motion and finding that its deed of trust survived Hartridge’s
10   foreclosure, only BANA’s claims for wrongful foreclosure and breach of NRS § 116 against
11   ACS and Hartridge and the bank’s injunction claim against Saticoy Bay remain. As for BANA’s
12   wrongful foreclosure and breach of NRS § 116 claims, the bank pleaded those claims in the
13   alternative to its quiet title and declaratory relief claims. Because the Court has granted judgment
14   on the bank’s quiet title claim, it need not consider alternative claims. Accordingly, BANA’s
15   wrongful foreclosure and breach of NRS § 116 claims against Hartridge and ACS are dismissed.
16            Likewise, the Court dismisses BANA’s injunctive relief claim against Saticoy Bay.
17   Although styled as a stand-alone cause of action here, an injunction is a remedy. See Jensen v.
18   Quality Loan Svc. Corp., 702 F.Supp.2d 1183, 1201 (E.D. Cal. 2010); In re Wal-Mart Wage and
19   Hour Emp’t Practices Litig., 490 F.Supp.2d 1091, 1130 (D. Nev. 2007). Additionally, an
20   injunction at this point is unnecessary. The Court has already quieted title and provided the
21   declaratory relief the bank sought. Therefore, the Court dismisses BANA’s injunctive relief
22   claim against Saticoy Bay.
23   IV. Conclusion
24            Accordingly, IT IS HEREBY ORDERED that Plaintiff/Counterdefendant Bank of
25   America, N.A.’s Motion for Partial Summary Judgment (#51) is GRANTED. The Court
26   declares that BANA’s deed of trust in the property located at 5528 Meridian Rain Street, North
27
              2
               Because the Court grants Plaintiff’s motion for summary judgment on its claim that it validly tendered an
28   amount to satisfy the superpriority lien and grants the motion, it is unnecessary to reach the other grounds cited in its
     motion for summary judgment.


                                                              -7-
 1   Las Vegas, Nevada survived Hartridge Homeowners Association’s nonjudicial foreclosure. The
 2   Court also declares that whatever interest Defendant Saticoy Bay, LLC series 5528 Meridian
 3   Rain acquired in the property it takes subject to Plaintiff’s first deed of trust.
 4           IT IS FURTHER ORDERED that Defendant Hartridge Homeowners Association’s
 5   Motion for Summary Judgment (#52) is DENIED as moot;
 6           IT IS FURTHER ORDERED that Defendant Saticoy Bay, LLC’s Motion for Summary
 7   Judgment (#53) is DENIED;
 8           IT IS FURTHER ORDERED that the Clerk of the Court enter JUDGMENT for
 9   Plaintiff/Counterdefendant and against Defendants Hartridge Homeowners Association,
10   Absolute Collection Services, and Defendant/Counterclaimant Saticoy Bay, LLC series 5528
11   Meridian Rain.
12   Dated this 30th day of September, 2019.
13
14                                                   _____________________________
                                                     Kent J. Dawson
15                                                   United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                       -8-
